internal_revenue_service department of the treasury number info release date index number washington dc person to contact telephone number refer reply to cc intl cor-111525-00 date date legend taxpayer office x dear taxpayer this replies to your letter dated date which was addressed to office x we contacted office x about your letter office x informs us that it has been in contact with you concerning your letter since office x is handling this matter we are closing our file on your letter sincerely s allen goldstein allen goldstein reviewer office of the associate chief_counsel international
